     Case 2:21-cv-01446-PSG-JPR Document 1 Filed 02/17/21 Page 1 of 7 Page ID #:1




     Amir J. Goldstein, Esq. (SBN 255620)
1
     ajg@consumercounselgroup.com
2    The Law Offices of Amir J. Goldstein, Esq.
     7304 Beverly Blvd., Suite 212
3    Los Angeles, CA 90036
     Tel 323.937.0400
4
     Fax 866.288.9194
5
     Attorney for Plaintiff
6

7
                                   UNITED STATES DISTRICT COURT
8
                                  CENTRAL DISTRICT OF CALIFORNIA
9
     JONATHAN ELIEZRIE,                            )   CASE NO.:      2:21-cv-1446
10
                                                   )
11                                                 )
                    Plaintiff,                     )
12                                                 )
       v.                                          )   COMPLAINT FOR DAMAGES
13
                                                   )
     NATIONAL SERVICE BUREAU, INC.,                )
14
     and DOES 1 through 10 inclusive,              )
15                                                 )
                    Defendants.                    )
16                                                 )
17

18           Plaintiff, by and through his attorney, Amir J. Goldstein, Esq., as and for his complaint
19   against the Defendant, NATIONAL SERVICE BUREAU, INC., alleges as follows:
20

21                                          INTRODUCTION
22      1.      This is an action for damages brought by an individual consumer for Defendant’s
23              violations of: 15 U.S.C. §1692, et seq. or the Fair Debt Collection Practices Act
24              (“FDCPA”) and California Civil Code §1788, et seq. or the Rosenthal Fair Debt
25              Collection Practices Act (“Rosenthal Act”), which prohibits creditors and/or debt
26              collectors from engaging in abusive, deceptive and unfair practices. In addition,
27              Plaintiff seeks damages for Defendant’s violations of California Business and
28              Professions Code §17200 et seq.

                                                       1
                                             Complaint for Damages
     Case 2:21-cv-01446-PSG-JPR Document 1 Filed 02/17/21 Page 2 of 7 Page ID #:2




1                                               PARTIES
2       2.   Plaintiff is a natural person residing in Los Angeles County, California and is a
3            “consumer” as defined by Cal. Bus. & Prof. Code §17201 and 15 U.S.C. §1692 et
4            seq.
5       3.   Upon information and belief, Defendant National Service Bureau, Inc. (“Defendant
6            NSBI”) is a “debt collector” as defined by 15 U.S.C. §1692 et seq. Defendant NSBI is
7            also a “debt collector” and “creditor” as defined pursuant to Cal. Code §1788.2,
8            authorized to do business in the state of California.
9

10                                          JURISDICTION
11      4.   This Court has jurisdiction over the subject matter of this lawsuit pursuant to 15
12           U.S.C. § 1692k, and 28 U.S.C. § 1331. Venue is proper in this Court pursuant to 15
13           U.S.C. §§ 1391(b) and (c), as the Defendant regularly conduct business in this
14           district, as well as 28 U.S.C. §1367.
15

16                                   FACTUAL ALLEGATIONS
17      5.   The Plaintiff repeats and realleges each and every allegation set forth above as if
18           reasserted and realleged herein.
19      6.   That a personal debt was allegedly incurred by Plaintiff.
20      7.   That at a time unknown to Plaintiff herein, the aforementioned debt was referred

21           and/or assigned to Defendant NSBI for collection.
22      8.   That according to Plaintiff’s credit reports, Defendant NSBI caused adverse credit

23           information to appear on Plaintiff's credit reports for the above-referenced account,

24           namely, that it was a “collection account” with a balance of $575.

25      9.   That the adverse account or negative tradeline(s) being reported by Defendant NSBI

26           was inaccurate.

27

28


                                                     2
                                         Complaint for Damages
     Case 2:21-cv-01446-PSG-JPR Document 1 Filed 02/17/21 Page 3 of 7 Page ID #:3




1       10.   That in or about January 2021, Plaintiff discovered that the Defendant NSBI was
2             reporting the adverse credit information to the credit bureaus regarding the alleged
3             account.
4       11.   That upon discovering the adverse information, Plaintiff immediately contacted the
5             Defendant NSBI to dispute the debt and its credit reporting.
6       12.   That Plaintiff spoke with Defendant NSBI’s agent regarding the alleged account.
7       13.   That Defendant NSBI’s agent provided conflicting and inaccurate information
8             regarding the history and balance on the alleged account.
9       14.   That the Plaintiff informed Defendant NSBI’s agent that he was attempting to collect
10            on an old, disputed account that was closed over 20 years ago.
11      15.   That Defendant NSBI’s agent then advised Plaintiff that he would have to send the
12            Defendant NSBI a letter.
13      16.   That the Plaintiff then asked Defendant NSBI’s agent to review the account again,
14            given its age and history of disputes.
15      17.   That Defendant NSBI’s agent then advised Plaintiff that he could remove the
16            derogatory information off Plaintiff’s credit report if he paid $575, but then
17            immediately corrected himself and demanded that the Plaintiff pay $2,875.
18      18.   That the Plaintiff disputed the inaccuracies in the agent’s representations.
19      19.   That Defendant NSBI’s agent ultimately admitted that in or about 2018, the alleged
20            account was taken out of “collections.”

21      20.   That Defendant NSBI’s agent refused to explain why the alleged account reappeared
22            on Plaintiff’s credit report(s) and refused to provide the Plaintiff with any

23            documentation to support that the alleged debt was valid.

24      21.   That despite Plaintiff’s efforts, Defendant NSBI failed to properly and reasonably

25            investigate Plaintiff’s disputes and continued to report the account negatively and

26            inaccurately on Plaintiff’s credit reports.

27      22.   That Defendant NSBI’s representations are false, misleading and deceptive.

28


                                                       3
                                           Complaint for Damages
     Case 2:21-cv-01446-PSG-JPR Document 1 Filed 02/17/21 Page 4 of 7 Page ID #:4




1       23.   That upon information and belief, Defendant NSBI was attempting to collect on an
2             invalid debt.
3       24.   That upon information and belief, Defendant NSBI was attempting to collect on an
4             amount that is neither authorized by agreement nor permitted by law.
5       25.   That as a result of Defendant’s conduct, Plaintiff suffered damages.
6       26.   That as a result of the foregoing, Plaintiff suffered damages in the form of denial of
7             credit, actual economic, and non-economic damages.
8

9                     AS AND FOR A FIRST CAUSE OF ACTION AGAINST
10                     DEFENDANT NATIONAL SERVICE BUREAU, INC.
11      27.   The Plaintiff repeats and realleges each and every allegation set forth above as if
12            reasserted and realleged herein.
13      28.   That by its acts and practices as hereinabove described, Defendant NSBI willfully and
14            intentionally violated the FDCPA by attempting to collect on an invalid debt, and by
15            providing incomplete and inaccurate information about the account to the Plaintiff as
16            well as to various consumer reporting agencies, in an attempt to collect on said debt.
17      29.   That Defendant NSBI’s conduct and communications contained language
18            demonstrating false statements and deceptive misrepresentations in violation of the
19            FDCPA.
20      30.   That Defendant NSBI’s conduct violates 15 U.S.C. 1692 et seq., including but not

21            limited to the following subsections, in that the representations made by the
22            Defendant NSBI are harassing, confusing, misleading, deceptive and unfair.

23            a.           Defendant NSBI violated 15 U.S.C. §1692d by abusing and harassing the

24                 Plaintiff;

25            b.           Defendant NSBI violated 15 U.S.C. §1692e by falsely representing the

26                 character, amount, or legal status of the alleged debt; by threatening to take any

27                 action that cannot be legally be taken; by using false representations; and by using

28                 deceptive means to collect the alleged debt;

                                                     4
                                           Complaint for Damages
     Case 2:21-cv-01446-PSG-JPR Document 1 Filed 02/17/21 Page 5 of 7 Page ID #:5




1             c.          Defendant NSBI violated 15 U.S.C. §1692f by using unfair and
2                  unconscionable means to collect or attempt to collect a debt; and
3             d.          Defendant NSBI violated 15 U.S.C. §1692g by failing to verify the alleged
4                  debt upon Plaintiff’s oral dispute, by using misleading and overshadowing
5                  language in an attempt to collect the alleged debt, by contradicting and
6                  mischaracterizing Plaintiff's rights, and by mischaracterizing the status of the
7                  account and the alleged amount owed.
8       31.   That Defendant NSBI engages in a pattern or practice of communicating with
9             consumers where the representations made by the Defendant are harassing,
10            threatening, confusing, misleading, deceptive and/or unfair, all in an effort to collect
11            on alleged debts.
12      32.   That as per 15 U.S.C. § 1692 et seq. and as a result of the above violations, the
13            Defendant NSBI is liable to the Plaintiff for actual and statutory damages in an
14            amount to be determined at the time of trial but not less that $1,000.00 per violation,
15            plus costs and attorney's fees.
16

17                  AS AND FOR A SECOND CAUSE OF ACTION AGAINST
18                     DEFENDANT NATIONAL SERVICE BUREAU, INC.
19      33.   Plaintiff repeats and realleges each and every allegation set forth above as if
20            reasserted and realleged herein.

21      34.   The Rosenthal Fair Debt Collection Practices Act (Rosenthal Act), California Civil
22            Code § 1788, et seq., prohibits unfair and deceptive acts and practices in the

23            collection of consumer debts. By its acts and practices as hereinabove described, the

24            Defendant NSBI has violated the Rosenthal Act as follows, without limitation:

25                     i. Defendant NSBI has violated §1788.10(f) which prohibits threats to take

26                        actions against the debtor which is prohibited by said title; and

27                    ii. By the above-referenced violations of the FDCPA, Defendant NSBI has

28                        violated §1788.17.

                                                     5
                                           Complaint for Damages
     Case 2:21-cv-01446-PSG-JPR Document 1 Filed 02/17/21 Page 6 of 7 Page ID #:6




1       35.   Pursuant to § 1788.30 of the Rosenthal Act, Plaintiff is entitled to recover actual
2             damages sustained as a result of the Defendant NSBI’s violations of the Rosenthal
3             Act. Such damages include, without limitation, statutory damages, any actual
4             damages sustained, other resulting monetary losses and damages, and emotional
5             distress suffered by Plaintiff, which damages are in an amount to be proven at trial.
6       36.   In addition, because the Defendant NSBI’s violations of the Rosenthal Act were
7             committed willingly and knowingly, Plaintiff is entitled to recover, in addition to
8             actual damages, penalties of at least $1,000.00 per violation as provided by the Act.
9       37.   Pursuant to § 1788.30(c) of the Rosenthal Act, Plaintiff is entitled to recover all
10            attorneys' fees, costs and expenses incurred in the bringing of this action.
11

12                  AS AND FOR A THIRD CAUSE OF ACTION AGAINST
13                    DEFENDANT NATIONAL SERVICE BUREAU, INC.
14      38.   Plaintiff repeats and realleges each and every allegation set forth above as if
15            reasserted and realleged herein.
16      39.   The California Business and Professions Code §17200, et seq., prohibits unfair
17            competition, which includes any unlawful, unfair or fraudulent business act.
18      40.   That Defendant, by engaging the acts hereinabove described, has committed
19            violations and that said acts are therefore per se violations of the California Business
20            and Professions Code Section 17200 et seq.

21      41.   That the harm caused by Defendant’s conduct outweighs any benefits that
22            Defendant’s conduct may have.

23      42.   That consumers, like the Plaintiff, are likely to be deceived, and that the Plaintiff was

24            in fact deceived, by Defendant’s conduct.

25      43.   That the Defendant has been unjustly enriched by committing said acts.

26      44.   That as a result of Defendant’s conduct, Plaintiff has been harmed and has suffered

27            damages in the form of monetary losses, loss of credit, extreme embarrassment,

28            humiliation, shame, stress, anxiety, aggravation and sleepless nights.

                                                    6
                                          Complaint for Damages
     Case 2:21-cv-01446-PSG-JPR Document 1 Filed 02/17/21 Page 7 of 7 Page ID #:7




1       45.         That as a direct and proximate result of Defendant’s unlawful, unfair and fraudulent
2                   business practices as alleged herein, the Plaintiff has suffered substantial injury in fact
3                   and lost money and/or property.
4       46.         That pursuant to California Business and Professions Code § 17200, et seq., the
5                   Plaintiff is entitled to recover actual damages and restitution.
6

7    WHEREFORE, Plaintiff respectfully prays that judgment be entered against the Defendant in
8    the amount of:
9             (a)      Statutory damages and actual damages provided by statute, including, but not
10                  limited to: 15 U.S.C. § 1692k and California Civil Code §1788.30 et seq. in an
11                  amount to be determined at the time of trial;
12            (b)      Statutory, actual and punitive damages pursuant to California Civil Code §17200
13                  in an amount to be determined at the time of trial;
14            (c)      Costs and reasonable attorney's fees pursuant to 15 U.S.C. § 1692k, California
15                  Civil Code §1788.30, et seq.; common law; and/or the Court’s inherent power;
16            (d)      Equitable and injunctive relief;
17            (e)      Restitution; and
18            (f)      For such other and further relief as may be just and proper.
19

20            Plaintiff requests trial by jury on all issues so triable.
21

22   Dated: February 17, 2021                                  AMIR J. GOLDSTEIN, ESQ.

23                                                             ___/S/ Amir J. Goldstein__________
                                                               Amir J. Goldstein, Esq.
24
                                                               Attorney for Plaintiff
25                                                             7304 Beverly Blvd., Suite 212
                                                               Los Angeles, CA 90036
26                                                             Tel 323.937.0400
                                                               Fax 866.288.9194
27

28


                                                           7
                                                 Complaint for Damages
